Citation Nr: 9924076	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-52 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1953 to March 1958.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1996 determination of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO), wherein the RO denied service connection for 
degenerative disc disease of the cervical spine.

In April 1998, the Board remanded this case to the RO, noting 
that the veteran appears to be seeking service connection for 
a low back disability, rather than, or in addition to, 
service connection for a cervical spine disability.  The 
veteran indicated in a December 1998 statement that he was 
not claiming service connection for a neck disorder, but 
rather a back disorder.  In a February 1999 Supplemental 
Statement of the Case, the RO denied the veteran's claim of 
entitlement to service connection for a low back disability, 
characterized as spina bifida occulta, S-1.  The case was 
then returned to the Board.

The Board also observes that service connection for alcohol 
dependence was denied by the RO in a February 1999 rating 
decision.  That issue has not been appealed and will be 
addressed no further herein.


FINDING OF FACT

The probative evidence of record does not show that the 
veteran's current back disorders are related to any in-
service injury or disease.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a back disability, which he contends had its inception due to 
an injury during service.  In the interest of clarity, the 
Board will initially review the factual background of this 
case.  The pertinent law and regulations will then be 
discussed.  The Board will then analyze the issue on appeal 
and render a decision.

As an initial matter, the Board notes that most of the 
veteran's service medical records appear to be missing.  
There is information on file from the National Personnel 
Records Center (NPRC) that some of the veteran's service 
medical records may have been destroyed by fire in 1973.  In 
cases where a veteran's service medical records are 
presumably destroyed, VA has a heightened duty to explain its 
findings and conclusions.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

Factual background

The January 1958 report of medical examination at separation 
from service is of record; it shows a normal clinical 
evaluation for the spine.  The report also shows that the 
veteran had a scar located in the center of his back.  
Medical history was described as "none" and "essentially 
negative".  The examiner noted "none" with respect to the 
summary of defects and diagnoses. 

There is no pertinent medical or other evidence covering the 
next several decades.

The record contains private inpatient treatment records that 
show the veteran was admitted in February 1981 and 
October 1981.  The physician noted in the February 1981 
discharge summary that he had followed the veteran in his 
office since November 1980 for a back injury that occurred in 
October 1980.  The veteran was admitted following recurrence 
of back and leg pain.  The discharge diagnosis was left 
monoplegia in left lower extremity of undetermined etiology.  
The October 1981 report shows a discharge diagnosis of 
spondylolisthesis and back pain, etiology undetermined.  The 
physician indicated in his summary that the veteran had been 
having difficulty with back and left leg pain for about one 
year.  

The veteran indicated in a November 1982 application for non 
service connected pension that his back trouble began in 
October 1981.  

The record contains correspondence regarding the veteran's 
back disorder from the veteran's private physician to the 
Arkansas Public Employee Claims Division for the period 
between November 1980 and December 1984.  

A VA examiner noted in a July 1983 examination report that 
the veteran had been injured on the job approximately two 
years prior while lifting a generator over the tailgate of a 
pickup truck.  The examiner noted that the veteran had been 
limited in lifting, long-standing, or walking since the 
accident.  The examiner diagnosed post-traumatic 
spondylolisthesis, by record.  The x-ray report shows an 
impression of no specific abnormalities other than an 
incidental note of a spina bifida occulta abnormality at the 
L5 level.  The veteran did not mention military service in 
connection with his back disability.

The veteran reported back pain in an August 1987 VA 
examination.  The veteran described his 1980 injury when he 
was lifting the generator while working for the city.  
Military service or any incident thereof was not mentioned by 
the veteran.  The examiner's impressions were spina bifida 
occulta at the S1 level without localizing neurological 
deficits, osteopenia, and mild degenerative disc disease of 
the cervical spine at the C5-6 level.

Subsequent medical records continue to document back 
problems.  During a November 1993 VA hospitalization for 
alcohol detoxification, the veteran, in his medical history, 
mentioned military service from 1953 to 1958; no back injury 
was reported.  The veteran reportedly "quit working in 1985 
due to a back injury lifting heavy objects."

In his initial claim for service connection for a back 
disability, in August 1986, the veteran stated that he had 
injured his back in a truck accident in Germany "around 1954 
or 55" and had had back trouble ever since.  Subsequent 
statements from the veteran elaborated on this contention.  
In a November 1998 statement to the RO, the veteran claimed 
that he had been pinned under a truck for ten minutes.  

Relevant law and regulations

Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Well grounded claims

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has articulated the 
requirements for a well grounded claim for service connection 
as follows: (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is "plausible" is 
required in order for the claim to be well grounded.  See 
Caluza, 7 Vet. App. at 504; Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For 
the purposes of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
generally presumed.  Arms v. West, 12 Vet. App. 188, 193 
(1999) [citing Robinette v. Brown, 8 Vet. App. 69, 75 
(1995)].

Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

With respect to the first Caluza element, the record contains 
ample medical evidence of a current back disability.

The veteran contends that he injured his back in an accident 
during service where he became pinned under an overturned 
three-quarter ton truck.  He reported that he has had back 
pain since it was injured as a result of the accident.  In 
this regard, the Board notes that the veteran is competent to 
relate the details of an event at which he was present, such 
as an in-service accident.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  The veteran's statements are presumed credible 
for the limited purpose of establishing a well-grounded 
claim, see King v. Brown, 5 Vet. App. 19, 21 (1993), 
notwithstanding the fact that the veteran did not mention the 
alleged truck accident during his separation physical 
examination or for 40 years after service and prior to this 
claim evidently ascribed his back problems to the on the job 
injury in 1980.  Thus, for the limited purpose of 
establishing well grounded claim, a truck accident in service 
as described by the veteran will be presumed.  The second 
prong of the Caluza test has thus been met.

However, the Board finds that the evidence of record does not 
contain competent medical nexus evidence with respect to the 
third Caluza element.  The probative medical evidence does 
not show that the veteran's current back disability is linked 
to an inservice accident.  In fact, the probative medical 
evidence of record, reported above, shows that the veteran's 
current back disability had its onset following a postservice 
injury that occurred in October 1980.  

In the veteran's August 1996 claim, he asserted that he "re-
injured" his back while working for the city.  The Board 
notes that the issue of whether the veteran's current back 
disability is linked to the inservice accident involves an 
issue of medical causation.  Generally speaking, lay persons 
are not competent to offer evidence that requires medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(holding that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  Here, the record does not contain medical 
evidence that the veteran's current back disability is linked 
to the inservice accident, and his lay statements to that 
effect cannot serve to make his claim well grounded.  

The Board notes that evidence of a nexus between an in-
service injury and a current disability may be provided by 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).   The veteran 
currently asserts that he has had back pain since the in-
service accident.  However, competent evidence must relate 
the current disability to the symptomatology now alleged by 
the veteran.  Id.  The Board finds that the veteran's claim 
is not well grounded because the question of whether there is 
a relationship between the current diagnoses and the 
continuity of symptomatology demonstrated involves a medical 
question which the veteran, as a lay person, is not competent 
to offer.  See Grottveit and Espiritu, supra.  

Here, the continuity of back symptomatology cannot be used to 
well ground the claim without competent medical evidence that 
links the asserted back pain symptomatology to the current 
diagnoses of spondylolisthesis, spinal bifida occulta, and 
degenerative disc disease.  The record does not contain such 
medical evidence.  As discussed above, the medical evidence 
of record does not link the current back disability and/or 
the current complaints of long-standing back pain to the 
veteran's military service or any incident thereof.

The veteran's representative contends that a December 1981 
letter of the veteran's private physician, Dr. S.B.T.,  
supports the claim.  Dr. T. indicated that "[the veteran's] 
condition of spondylolisthesis is a pre-existing condition 
which was aggravated by his injury of October 20, 1980."  The 
Board notes that although the physician characterized the 
back condition as preexisting the industrial accident, the 
statement does not relate the pre-existing disorder to the 
veteran's military service.  Moreover, the letter also shows 
that the veteran's symptoms were initiated by the industrial 
injury.   This statement is consistent with the evidence of 
record which shows ongoing back treatment starting with and 
related to the October 1980 injury.  Accordingly, the Dr. 
T.'s statement does not serve to well ground the veteran's 
claim.

For these reasons and bases, the Board finds that the absence 
of competent medical evidence establishing a nexus between 
the veteran's current back disability and his reported in-
service injury or the back pain which now claim to have 
experienced since service renders his claim for service 
connection for a back disorder not well grounded.  The 
benefit sought on appeal is denied.

Additional matters

VA may be obligated to advise a claimant of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that the August 1996 letter from the RO 
fulfilled VA's duty under 38 U.S.C.A. § 5103(a) to notify the 
veteran of the evidence to complete his application.  
Moreover, the Board's April 1998 remand advised the veteran 
to submit further evidence regarding the in-service motor 
vehicle accident and his back disorder.  The Board further 
finds that the RO has advised the veteran of the evidence 
necessary to establish a well grounded claim, and the veteran 
has not indicated the existence of any evidence that has not 
already been obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

By this decision, the Board is further informing the veteran 
of the evidence which would be needed to make the claim well 
grounded, namely a competent medical opinion, based on the 
veteran's medical history, which concludes that there is a 
nexus between a current back disability and the veteran's 
military service.



ORDER

A well-grounded claim for service connection for a back 
disorder not having been submitted, the appeal is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  This medical report is inconsistent with the veteran's later statements, made in connection with his claim 
for VA monetary benefits, that he had back pain ever since the reported truck accident in Germany in 1955.  
However, as noted above, for the limited purpose of determining well groundedness the Board must presume 
the credibility of the veteran's statements unless they are inherently incredible.  See King, supra.

